          CASE 0:20-cv-02161-DWF-ECW Doc. 25 Filed 03/25/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Joel Smith and John Nesse or any                    Civil No. 20-2161 (DWF/ECW)
    successors as Trustees of the Minnesota
    Laborers Health and Welfare Fund, et al,

                        Plaintiffs,                          FINDINGS OF FACT,
                                                          CONCLUSIONS OF LAW,
    v.                                                   AND ORDER FOR ENTRY
                                                         OF DEFAULT JUDGMENT
    Groundscape Enterprise Inc. INC.,

                        Defendant.


         This matter came on for hearing on March 25, 2021 before the undersigned on

Plaintiffs’ Motion for Entry of Judgment (Doc. No. 10). Christy E. Lawrie of McGrann

Shea Carnival Straughn & Lamb, Chartered, appeared for and on behalf of the Plaintiffs.

There was no appearance on behalf of the Defendant.1

                                      FINDINGS OF FACT

         1.     The Complaint was filed with the Court on October 14, 2020. (Doc.

No. 1). The Summons and Complaint were served on Defendant Groundscape Enterprise

Inc. INC. (“Groundscape”) on October 26, 2020. (Doc. No. 5).




1
       An initial hearing was held on February 26, 2021 during which Defendant
appeared by phone. (Doc. No. 20.) Neither Defendant nor anyone acting on behalf of
Defendant made any submission to or had form of contact with the Court after the initial
hearing and before the hearing on March 25, 2021. The Court notes that whether or not
Defendant appeared at the hearing on March 25, 2021 would have no impact on its
conclusion that Defendant is in default and Plaintiffs are entitled to entry of default
judgment.
        CASE 0:20-cv-02161-DWF-ECW Doc. 25 Filed 03/25/21 Page 2 of 6




       2.     Groundscape failed to file and serve a response or Answer to the Summons

and Complaint. Accordingly, the Clerk entered default on November 18, 2020. (Doc.

Nos. 6, 8).

       3.     Plaintiffs are Trustees of the Minnesota Laborers Health and Welfare Fund,

the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the

Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and

North Dakota, and the Minnesota Laborers Employers Cooperation and Education Trust

(“Funds”).

       4.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to provisions of the Employee Retirement Income Security Act

of 1974, as amended 29 U.S.C. § 1001, et seq. (“ERISA”).

       5.     The Funds are exempt from federal taxation pursuant to the Internal

Revenue Code.

       6.     Groundscape executed and agreed to be bound to the terms of a set of

collective bargaining agreements. The first negotiated between the Highway, Railroad,

and Heavy Construction Division of Associated General Contractors of Minnesota and

the Laborers District Council of Minnesota and North Dakota on behalf of its affiliated

Local Unions with a term of May 1, 2017 through April 30, 2020. The second negotiated

between a multiemployer bargaining committee of Landscape contractors and the

Laborers’ District Council of Minnesota and North Dakota on behalf of its affiliated

Local Unions, covering the period of May 1, 2017 through April 30, 2020.




                                            2
        CASE 0:20-cv-02161-DWF-ECW Doc. 25 Filed 03/25/21 Page 3 of 6




      7.     The CBAs require Groundscape to accurately report and calculate the

contributions due and owing in any given month to the Funds on a remittance report form

which must be submitted with Groundscape’s monthly payment to the Funds.

      8.     The CBAs require Groundscape to contribute every month, not later than

the 15th day of the following month, contributions to the Funds in an amount set forth in

the CBAs for each hour worked by its employees covered by the CBAs.

      9.     The CBAs state that Groundscape shall be considered delinquent for a

particular month if the required report and payment are not postmarked on or before the

15th day of the following month.

      10.    The CBAs require Groundscape to maintain adequate records to identify

the type of work being performed by employees to allow the Funds to determine whether

Groundscape is accurately reporting hours to the Funds. If Groundscape fails to maintain

satisfactory records from which the type of work being performed by an individual may

reasonably be determined, Groundscape is liable for all the hours worked by that

individual for whom Groundscape is unable to produce satisfactory records verifying the

type of work being performed by that individual.

      11.    The CBAs further require Groundscape to promptly furnish to the Trustees

of the Funds or their authorized agents on demand federal forms W2s and W3s, federal

quarterly 941 forms, federal forms 1099s and 1096s, Minnesota Unemployment

Quarterly Reports (MUTAs or MN UCs) or such similar state required quarterly reports,

timecards, payroll and check registers and any other relevant information that may be

required in connection with the administration of the Funds.


                                            3
        CASE 0:20-cv-02161-DWF-ECW Doc. 25 Filed 03/25/21 Page 4 of 6




       12.    The Funds’ authorized agent requested that Groundscape produce a

complete set of payroll and employment records as specified in the CBAs for the period

of June 1, 2018 through December 31, 2019 (“Audit Period”).

       13.    Groundscape produced its payroll and employment records for the Audit

Period and the Funds’ authorized agent determined there were hours worked by

Groundscape’s employees covered by the CBAs for which Groundscape did not submit

contributions to the Funds. Specifically, the Funds’ authorized agent prepared an audit

invoice setting forth the amounts due to the Funds for unpaid contributions for the Audit

Period and determined that $4,287.45 is due and owing for delinquent contributions.

       14.    Groundscape breached the terms of the CBAs by failing to pay the amount

due and owing for delinquent contributions for the Audit Period.

       15.    The CBAs state that if Groundscape becomes delinquent, Groundscape

shall be required to pay as liquidated damages an amount equal to 10 percent of the

payment otherwise due.

       16.    Liquidated damages in the total amount of $428.75 are due and owing for

the Audit Period.

       17.    The CBA states that if Groundscape becomes delinquent, Groundscape

shall be required to pay interest on all delinquent contributions at a rate prescribed by the

Trustees of the Funds.

       18.    The Funds’ Collection Policy provides for the collection of interest at a rate

equal to the actuarial assumed rate of return for the Minnesota Laborers Pension Fund

plus .5 percent.


                                              4
        CASE 0:20-cv-02161-DWF-ECW Doc. 25 Filed 03/25/21 Page 5 of 6




       19.    The current actuarial assumed rate of return for the Minnesota Laborers

Pension Fund is 7.5 percent. As such, the Funds are entitled to interest on the unpaid

contributions at a rate of 8 percent.

       20.    Interest on the unpaid contributions in the amount of $449.34 is due and

owing for the Audit Period.

       21.    The CBAs state that delinquent employers shall be required to pay all costs

of collection actually incurred by the Funds, including all attorneys’ fees, service fees,

filing fees, court reporter fees, and all other fees, costs, disbursements incurred by or on

behalf of the Funds in collecting amounts due.

       22.    The Funds incurred attorneys’ fees and costs in the amount of $1,815.75

pursuing this delinquency.

                                CONCLUSIONS OF LAW

       1.     Defendant Groundscape Enterprise Inc. INC. is in default and the Funds are

entitled to entry of a default judgment.

       2.     Defendant Groundscape Enterprise Inc. INC. is liable to the Funds in the

amount of $5,165.54 for unpaid contributions and double interest for the Audit Period.

       3.     Defendant Groundscape Enterprise Inc. INC. is liable to the Funds in the

amount of $1,815.75 for the Funds’ reasonable attorneys’ fees and costs.

                                           ORDER

       Based on the foregoing, and on all the files, records, and proceedings, herein IT IS

ORDERED that:




                                              5
        CASE 0:20-cv-02161-DWF-ECW Doc. 25 Filed 03/25/21 Page 6 of 6




       1.     Plaintiffs’ Motion for Entry of Judgment (Doc. No. [10]) is hereby

GRANTED.

       2.     Judgment in the amount of $6,981.29 be entered against Defendant

Groundscape Enterprise Inc. INC., and in favor of the Plaintiffs.

       LET JUDGMENT BE ENTERED ACCORDINGLY


Dated: March 25, 2021                     s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                            6
